Citation Nr: 0519335	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to July 15, 2004.

2.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for PTSD 
and assigned a 50 percent rating effective from September 22, 
1999.

This case was before the Board in November 2003 at which time 
it was remanded for additional development including a VA 
examination.  

By rating action in March 2005 the rating for PTSD was 
increased to 70 percent from July 15, 2004.  In addition the 
veteran was granted a total disability rating based on 
individual unemployability.  Basic eligibility for 
dependent's educational assistance benefits (DEA) was also 
established from July 2004.  By correspondence dated March 
23, 2005, the RO notified the veteran that the rating for 
PTSD was increased to 70 percent and by correspondence dated 
April 14, 2005, the veteran was notified of the grant of the 
total rating.

In a Statement in Support of Claim, VA Form 21-4138, dated 
April 14, 2005, the veteran reported that he was not 
satisfied with the 70 percent rating because he was unable to 
work due to the PTSD. 

Subsequently in May 2005, the service representative, in his 
statement of the accredited representative, noted that:

A VA form 21-4138 signed by the veteran 
dated April 14, 2005 stated he was in 
disagreement with the decision because he 
was unable to work due to his PTSD 
condition.  I telephoned the veteran to 
explain this decision.  He said he was 
not aware of the grant of IU until after 
he filed the VA form 21-4138.  He is 
totally satisfied with this decision and 
wishes for the "Statement in Support of 
Claim," to be disregarded. 


FINDING OF FACT

In a May 2005 Statement of Accredited Representative, 
received prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal.  It was noted that 
the veteran was "totally satisfied with this decision."


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).

As the appellant has withdrawn his appeal there remains no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal concerning entitlement to a disability evaluation 
in excess of 50 percent for PTSD prior to July 15, 2004,is 
dismissed.

The appeal concerning entitlement to a disability evaluation 
in excess of 70 percent for PTSD is dismissed.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


